Appellant renews his insistence that because the indictment charged him with the theft of a bale of lint cotton, and the charge of the court referred to the property alleged to have been taken merely as "a bale of cotton," this is a variance. We are not able to agree with this proposition. It is a matter of common knowledge that a bale of lint cotton is ordinarily referred to as a bale of cotton. The further fact appears also that in the charge the court specifically referred to a bale of cotton "As described in the indictment." This is the usual method of directing the jury's mind to the indictment for a more extended description of the property involved. The indictment is ordinarily read to the jury, the accused pleads thereto, and the indictment is taken into the jury room upon retirement. We think such practice is entirely proper.
We know of no authority in this state holding it wrong to ask one who is on trial for an offense, and who takes the witness *Page 190 
stand in his own behalf, if he has not been arrested and charged with a felony or some offense involving moral turpitude, the purpose being to lay a predicate for the impeachment of the accused and to thus affect his credibility as a witness. This was done in the instant case, and the accused admitted that he had been arrested and charged with theft. This was entirely correct. Later, upon discovery that following the arrest of the accused for theft no legal charge had been filed against him, the court instructed the jury not to consider the testimony. In this we perceive no error. The court's action was correct in admitting the testimony in the form same appears in the bill of exceptions, in the first instance, and certainly the court was correct in endeavoring to correct the effect of the admission of this testimony when it was later developed that no legal charge had been filed. The record does not reflect that any objection was made at the time of the asking of this question of the appellant, based on the proposition that no legal charge followed his arrest. If such objection had been made, it seems entirely probable that this question would have been then investigated and the objection sustained upon it being shown that following such arrest no charge had been filed.
Being unable to agree with appellant's contentions, the motion for rehearing will be overruled.
Overruled.
Application to file second motion denied, November 23, 1927.